Citation Nr: 9925542	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  96-48 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for cardiac 
irregularity secondary to rheumatic fever, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to a temporary total disability rating for 
convalescence in accordance with 38 C.F.R. § 4.30 (1998).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
October 1954.  

This appeal arose from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  The RO denied the veteran's claims for 
entitlement to an increased evaluation for cardiac 
irregularity secondary to rheumatic fever and a temporary 
total disability rating for convalescence in accordance with 
38 C.F.R. § 4.30. 

In April 1998 the Board of Veterans' Appeals (Board) issued a 
remand.  The Board asked the RO to consider application of 
new regulations, obtain any additional pertinent treatment 
records and arrange for the veteran to receive a VA 
cardiology examination.  

The development was completed and the case has been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran has little evidence of rheumatic heart 
disease.  There are no pathological arrhythmias.  

2.  Arteriosclerotic heart disease is unrelated to the 
veteran's rheumatic fever.  

3.  The veteran's symptoms of chest pain and dyspnea on 
exertion are due to coronary artery disease, not rheumatic 
heart disease.  

4.  The veteran's hospitalizations were for treatment of 
coronary disease, not for treatment of residuals of rheumatic 
fever.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of rheumatic fever have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 
4.3, 4.104, Diagnostic Codes 7000, 7010, 7011 (1998).  

2.  The criteria for a temporary total disability rating for 
convalescence in accordance with 38 C.F.R. § 4.30 have not 
been met.  38 U.S.C.A. § 5107;  38 C.F.R. § 4.30 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation in 
excess of 30 percent for cardiac 
irregularity secondary to rheumatic 
fever.  

Factual Background

The veteran was seen at a VA clinic in August 1995 for 
increasing frequency of chest pain not necessarily related to 
exertion.  He also reported dyspnea with exertion.  A history 
was taken of hypertension, diabetes mellitus and rheumatic 
heart disease.  On examination pulse was 78.  Blood pressure 
was 140/80.  The chest was clear.  Cardiac examination was 
within normal limits.  The point of maximal impulse (PMI) was 
not displaced and there were no gallops, murmurs or rubs.  
The extremities were normal as were the joints.  The 
diagnosis was chest pain, rule out coronary artery disease - 
stable angina.  

In a stress test report dated in September 1995 the veteran 
was exercised to a peak heart rate of 147 beats per minute or 
95 percent of the maximum predicted rate.  Images of the 
heart were consistent with a small area of inferolateral and 
apical ischemia.  

The veteran had a follow-up visit in October 1995.  Pulse was 
62.  Blood pressure was 137/76.  The stress thallium results 
were reviewed.  Chest pain reportedly occurred one to two 
times a week and was relieved with nitroglycerin.  He also 
claimed exertional dyspnea but denied orthopnea and 
paroxysmal nocturnal dyspnea (PND).  Examination of the lungs 
and heart was within normal limits.  The extremities and 
joints were normal.  The assessment was arteriosclerotic 
heart disease with stable angina.  

A Holter monitor report was performed in October 1995 to rule 
out the presence of absence of a significant cardiac 
arrhythmia.  The tests showed a sinus rhythm with an average 
rate of 64 beats per minute.  Periods of sinus bradycardia 
and sinus tachycardia were shown with a minimum rate of 41 
beats a minute and a maximum rate of 139 beats per minute.  A 
total of 77 single ventricular premature contractions (PVCs) 
were noted.  No ventricular tachycardia was noted.  A total 
of 77 singles and two couplets of premature atrial 
contractions (PACs) were noted.  No significant atrial 
tachyarrhythmias were noted.  Rare non-conductive PACs were 
noted.  No cardiovascular entries were made in the patient's 
diary.  No other significant cardiac arrhythmias were noted.  

An echo Doppler study was also performed in October 1995 to 
evaluate left ventricular function.  The impression was 
overall left ventricular dilation, mild, with preserved 
systolic function, a  suggestion of mild thinning of the 
distal septum with mild hypokinesis, and aortic sclerosis 
without stenosis.  

In a follow-up VA cardiology report from November 1995 the 
veteran reported that he had an exacerbation of rheumatic 
fever in service in 1953.  His disability showed up 12 to 15 
years later, mainly in the form of an irregular heart beat.  

The veteran complained of increasing shortness of breath with 
strenuous work.  He was unable to perform his usual 
management of citrus tree growing.  He also reported 
substernal chest pain relieved with nitroglycerin.  
Echocardiogram results were reviewed.  These were interpreted 
as showing no hemodynamically significant valvular 
abnormality.  The Holter tape showed occasional runs of 
bradycardia and occasional sinus tachycardia but no 
pathological arrhythmias.  The thallium stress test was also 
reviewed.  While this showed some areas of ischemia, the 
veteran had no symptoms during the test and was unable to 
reach 100 percent of his target rate.  The veteran had a 
strong family history of coronary disease with a defective 
anginal warning system most likely secondary to diabetes.  

On examination blood pressure was 160/90.  The chest was 
clear.  The heart had a sinus rhythm and there was a grade 
III holosystolic apical murmur.  There were no gallops.  The 
doctor commented that there was very little evidence of 
rheumatic heart disease.  Although service connected for 
palpitations it was not felt that he had a pathological 
arrhythmia.  The more pressing problem was coronary artery 
disease.  

In November and December 1995 the veteran was hospitalized at 
a VA medical facility for coronary artery disease status post 
percutaneous transluminal coronary angioplasty (PTCA) status 
post stent placement.  It was noted that he also suffered 
from insulin dependent diabetes mellitus and hypertension.  
On admission the veteran's symptoms were chest pain and 
progressive dyspnea on exertion.  Prior stress test results 
and the history of cardiac arrhythmia were also noted.  

On examination the veteran had a heart rate of 80.  There was 
regular rate and rhythm.  Blood pressure was 120/70.  First 
and second heart sounds (S1 and S2) were normal.  There was a 
positive third sound (S3).  The PMI was nondisplaced. There 
was no evidence of abnormality of the extremities.  During 
hospitalization it was discovered that the veteran had 60 to 
70 percent stenosis in multiple vessels.  There was normal 
left ventricular function.  

Follow-up VA cardiology notes from December 1995 show that 
the veteran presented with a history of rheumatic heart 
disease.  However, the physician felt that the symptoms were 
predominantly coronary in origin.  It was noted that the 
veteran had significant triple vessel disease.  He had no 
pain but it was noted that he had a definite defective 
anginal warning system as he had no pain during his cardiac 
stress test.  Vital signs were stable.  Blood pressure was 
140/80.  The chest was clear.  There was a sinus rhythm with 
a grade II ejection murmur.  An EKG was within normal limits.  
The physician clarified that the veteran's problem was 
"secondary to coronary artery disease" not rheumatic heart 
disease.  It was likely precipitated by other risk factors.  

Additional follow-up VA cardiology notes were received.  A 
summary from January 1996 stated that the veteran's chest 
pain had greatly improved after his first two procedures.  He 
had only two to three mild episodes of chest pain per week 
readily relieved by nitroglycerin.  EKG was normal other than 
sinus bradycardia.  In a report from later in the month the 
veteran denied difficulty with dyspnea or palpitations.  It 
was noted that he had known coronary artery disease, diabetes 
and hypertension.  The chest was clear and cardiac 
examination was within normal limits.  PMI was not displaced.  
There were no gallops, murmurs or rubs.  No abnormalities of 
the extremities were noted.  The assessment was coronary 
artery disease status post angioplasty and stent placement.  
There was no indication of residuals of rheumatic fever.  

A private medical report from January 1996 notes that the 
veteran sought a second opinion regarding rheumatic fever and 
rheumatic heart disease.  The doctor noted a history of CAD 
as well as a history of hypertension and diabetes.  The 
family history of heart disease was also recounted.  The 
recent catheterization was noted.  The veteran also reported 
a history of rheumatic fever in service in 1951.

The veteran reportedly had chest pain off and on for two 
years and dyspnea on exertion.  There was no paroxysmal 
nocturnal dyspnea (PND), orthopnea or edema.  The prior 
echocardiogram results were noted.  On examination the 
veteran was in no distress.  Blood pressure was 112/70.  
Pulse was 54.  The chest was clear.  

The veteran had regular rhythm with S1 and S2 appreciated.  
There was a grade I/IV systolic murmur at the left sternal 
border.  There was no abnormality of the extremities.  ECG 
showed sinus bradycardia at the rate of 58.  Some PVCs were 
noted.  

The history of dyspnea on exertion was felt to be most likely 
due to myocardial ischemia.  He apparently had some 
improvement post angioplasty but was to undergo another 
procedure.  The other possibility was valvular heart disease.  
An echocardiogram with Doppler was ordered.  The 
echocardiogram noted a mildly sclerotic aortic valve (AV) 
with no stenosis or regurgitation noted, a mildly dilated 
aortic root, a mildly enlarged left ventricle (LV) with 
normal systolic function and slightly hypokinetic posterior 
wall (the left ventricular ejection fraction was estimated at 
55 to 60 percent) a sclerotic mitral valve (MV) with trace 
regurgitation and no evidence of rheumatic disease present, 
normal left atrial size, normal right ventricular size and 
function, and normal tricuspid valve (TV) with a trace of 
regurgitation.  

In a statement received in January 1996 the veteran reported 
symptoms including chest pains, shortness of breath, and 
dizziness.  He also reported poor circulation in the feet.  
He reported that he had another angioplasty scheduled.  

In a progress note from the veteran's private cardiologist, 
the echocardiogram results were reviewed.  The doctor stated 
that the veteran did not have evidence of rheumatic valvular 
disease.  His dyspnea on exertion could be secondary to 
coronary artery disease.  

The veteran had another VA hospitalization in February 1996 
for PTCA and rotoblator procedures.  The veteran had a 
history of angina for three years with relief after a prior 
PTCA in November 1995.  The symptoms had recurred in the last 
month with similar episodes during the day.  Pain seemed to 
occur without exertion.  The past medical history including 
hypertension, diabetes, rheumatic fever, and arrhythmia was 
reported.  

On examination blood pressure was 101/54.  Heart rate was 52.  
The lungs were clear without wheezing.  The heart had normal 
sounds.  S1 and S2 were heard but there was no S3.  There was 
no edema or abnormality of the extremities noted.  

In March 1996 the veteran had a near syncopal episode.  This 
was felt to be due to hypotension induced by nitroglycerin.  
He continued to have mild angina.  He was noted to have known 
coronary artery disease.  Cardiac monitor revealed a sinus 
rhythm with a rate of 50.  The lungs were clear.  A chest x-
ray showed the lungs to be clear and the heart silhouette was 
within normal limits.  Impressions were of pre-syncope 
secondary to untoward effect of sublingual nitroglycerin, 
coronary heart disease with stable angina and persistent 
bradycardia due to a suspected medication effect (beta-
blockers).  

During a diet consult in March 1996 the veteran reported that 
he tried to exercise but was limited by cardiac problems.  He 
reported that he had an exercise bike, weight training 
machine and would do lawn work and cared for a grove of 
trees.  

The veteran had another thallium stress test in May 1996.  
The veteran exercised for a little over five minutes and 
attained a heart rate of 98 percent of his predicted peak.  
He terminated the test due to fatigue.  His peak workload was 
7 metabolic equivalents (METs).  A follow-up clinical 
examination was essentially similar in result to prior 
examinations.  The chest was clear.  Cardiac examination was 
within normal limits.  The joints were also within normal 
limits.  There was no edema.  

Additional VA clinic records for the remainder of 1996 showed 
essentially similar findings.  

In a follow-up report from the veteran's private cardiologist 
in May 1996, the veteran's stress thallium test and other 
treatment was reviewed.  It is noted that the veteran's 
coronary artery disease was described as status post silent 
myocardial infarction.  There was a history of rheumatic 
fever with no evidence of rheumatic heart disease.  

The veteran continued to have chest pain on exertion but no 
PND, orthopnea or edema.  There was some dyspnea on exertion.  
On examination blood pressure was 122/78, pulse was 72.  The 
chest was clear.  The heart had regular rhythm.  The 
previously noted murmur was again noted at the left sternal 
border. There was no abnormality of the extremities. 

The doctor's impression was that the veteran was having a 
recurrence of chest pain and had a positive stress thallium 
and should have further cardiac catheterization evaluation.  

In another private report from June 1996 it was noted that 
the veteran was admitted for further cardiac catheterization.  
The veteran reported that he had had dyspnea on exertion and 
chest pain but not PND, orthopnea, or edema.  Blood pressure 
was 122/78.  Pulse was 72.  The chest was clear.  The heart 
had normal rhythm and the murmur was appreciated at the left 
sternal border.  The extremities were normal.  At the time of 
the catheterization, the veteran had blood pressure of 
140/80.  Pulse was 78 and regular.  The chest was clear.  The 
apical impulse was not palpable.  S1 and S2 were of normal 
intensity.  No murmurs, gallops or rubs were appreciated.  
There was no edema of the extremities.  The procedure found 
well preserved left ventricular function but there was some 
moderate obstructive atherosclerotic disease.  

In a statement submitted in July 1996, the veteran reported 
that he felt that arteriosclerotic heart disease and 
residuals of rheumatic fever should be rated as one 
disability without attempting to distinguish between them.   

That month the veteran underwent a Bruce protocol exercise 
test.  The veteran exercised for almost eight and a half 
minutes.  The maximum heart rate was 124 or 80 percent of 
maximum and 95 percent of target.  Indications for the test 
were chest pain and coronary artery disease.  The 
interpretation was 10 METs.  

In May 1997 the veteran testified at a hearing at the RO.  He 
testified that a general practitioner told him that there was 
a direct relationship between service-connected rheumatic 
fever and his current heart disease and symptoms.  

The general practitioner, Dr. L., submitted a report in June 
1997.  She asserted that the veteran had been a patient since 
1981.  He had been treated for mild hypertension and 
rheumatic heart disease.  In 1982 a cardiac arrhythmia was 
discovered.  This was felt to be due to rheumatic fever in 
the Air Force.  According to the doctor, the arrhythmias were 
controlled with medication but chest and joint pain 
continued.  

The doctor stated that symptoms worsened and by 1989 the 
veteran required limitation to light work.  Symptoms included 
shortness of breath, chest pain and joint pain and swelling.  
The doctor stated that the veteran's condition became very 
severe in 1995 and he required angioplasty and a stent.  The 
doctor stated that the veteran has been totally disabled 
since November 1995 and his disability was attributable to 
rheumatic heart disease in service.  

A VA examination was conducted in June 1997.  It was noted 
that the veteran's medication, Mexitiline, for arrhythmia was 
stopped after the VA cardiology department determined that 
the heart problems were more appropriately related to 
coronary artery disease.  The doctor reviewed the claims 
folder and noted that a Holter monitor test from 1996 showed 
no pathological arrhythmia.  

On examination heart rate was 76 with normal sinus rhythm.  
There were no PVCs noted during a one minute period.  The 
examiner's impression was that the veteran did not have 
current arrhythmia and that other cardiac symptomatology was 
based on coronary artery disease not the past history of 
rheumatic fever.  

The veteran had additional VA cardiology follow-up 
appointments in 1998.  Examination results were essentially 
the same as previously.  Clinical examination of the heart 
showed regular rate and rhythm, normal heart sounds, and no 
murmur.  

The veteran underwent another VA examination in December 
1998.  The examiner noted a history of acute rheumatic fever 
in 1954, diabetes mellitus and hypertension.  As for 
arrhythmias, the examiner noted a history of cardiac 
arrhythmias apparently prior to 1984.  In the past there were 
occasional PACs and occasional to frequent single PVCs.  The 
examiner was unable to determine if arrhythmias were due to 
rheumatic fever versus underlying hypertension or coronary 
artery disease.  

When reviewing the remainder of the veteran's medical history 
of treatment for coronary artery stenosis the examiner 
observed that the ventricular ejection fraction was at all 
times normal.  Moreover, no significant mitral insufficiency 
was noted.  

As for his current symptoms, the veteran reportedly continued 
to have recurrent approximately five minute episodes of mild 
anterior chest discomfort occurring both at rest and with 
activity.  He reportedly would have an average of one to five 
episodes per week.  He also complained of dyspnea on exertion 
increasing in severity since 1998.  He reported dyspnea on 
exertion at two blocks with walking at a casual pace.  
Additional history included a three to four year history of 
dizziness.  He denied PND and syncope.  

On examination the veteran was not in acute distress.  Blood 
pressure was 120/70.  Pulse was 53 and regular.  The chest 
was clear.  S1 and S2 were within normal limits.  Examination 
was negative for an S3 gallop, murmur, rub or click.  There 
was trace ankle edema.  An electrocardiogram from December 
1998 showed a sinus bradycardia at the rate of 53 beats per 
minute.  The January 1996 echocardiogram results were also 
reviewed.  

The examiner commented that the etiology of PACs and PVCs was 
not entirely clear because the date of onset was not 
documented.  Cardiac dysrhythmia would be secondary to a past 
episode of rheumatic myocarditis if the premature 
contractions started shorted after acute rheumatic fever and 
if there was no evidence of coronary artery disease at that 
time.  

In the opinion of the examiner the veteran's service 
connected disability had no impact on any coexistent disorder 
presently found.  The coexisting disorders were not secondary 
to the listed service connected disabilities; nor had the 
service-connected disability aggravated the other presently 
found cardiovascular disorders.  

The assessment was history of acute rheumatic fever in 1955; 
no objective evidence of rheumatic valvular heart disease as 
evidenced by October 1994 and January 1996 echocardiograms; 
arteriosclerotic multi-vessel coronary artery disease; status 
post PTCA procedures, stent placement, and rotoblator 
procedures; stable angina pectoris; ventricular ectopy, 
stable; hypertension, controlled; type II diabetes mellitus; 
hyperlipidemia; and anxiety depression.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report, or if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph as extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  


The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).

It is noted that during the pendency of the veteran's appeal, 
new regulations were issued revising the diagnostic criteria 
for rating cardiovascular disorders effective January 12, 
1998.  62 Fed. Reg. 62507, (Dec. 11,1997).  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the prior regulations rheumatic fever was to be rated 
for active disease or according to residuals such as 
rheumatic heart disease.  38 C.F.R. § 4.88b, Diagnostic Code 
6309 (effective prior to January 12, 1998).  

A 30 percent evaluation was assigned for inactive rheumatic 
heart disease for three years after an active period or where 
there was diastolic murmur with characteristic EKG 
manifestations or a definitely enlarged heart.  38 C.F.R. 
§ 4.104 Diagnostic Code 7000 (effective prior to January 12, 
1998).  

A 60 percent evaluation was assigned where there the heart 
was definitely enlarged; where there was severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter, 
or paroxysmal tachycardia; more than light manual labor 
precluded.  Id.  






A 100 percent evaluation was assigned under the prior version 
of the regulations for inactive rheumatic fever where there 
was definite enlargement of the heart confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at the end of the day or other 
definite signs of congestive failure; more than sedentary 
labor precluded.  Id.  

Paroxysmal auricular flutter or fibrillation was rated as 
paroxysmal tachycardia.  A 30 percent evaluation was assigned 
for severe frequent attacks. 38 C.F.R. § 4.104, Diagnostic 
Codes 7010 to 7012 (effective prior to January 12, 1998).  

Under the new version of the regulations ratings can be 
assigned for residuals of valvular heart disease (to include 
rheumatic heart disease) documented by findings on physical 
examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1998).  

A 30 percent evaluation is assigned where a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; where 
there is evidence of cardiac hypertrophy or dilation on EKG, 
echocardiogram or x-ray.  A 60 percent evaluation is assigned 
where there is more than one episode of acute congestive 
heart failure in the past year, or where a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  Id.  

A 100 percent rating is available for inactive disease where 
there is chronic congestive heart failure or a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id.  

The regulation states that one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 millimeters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  

A note following the rating criteria for arteriosclerotic 
heart disease also states that if nonservice connected 
arteriosclerotic heart disease is superimposed on service 
connected valvular or other nonarteriosclerotic heart 
disease, a medical opinion should be requested on which 
condition is causing the signs and symptoms.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under the new rating criteria supraventricular arrhythmias 
are rated at a maximum of 30 percent.  This rating is 
assigned for paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than four episodes a 
year documented by EKG or Holter monitor.  38 C.F.R. § 4.104, 
Diagnostic Code 7010 (1998).  

Sustained ventricular arrhythmias are rated 60 percent 
disabling where there is more than one episode of congestive 
heart failure in the past year or a workload of more than 3 
but less than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  

A 100 percent evaluation is assigned for chronic congestive 
heart failure or where a workload of less than 3 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope or left 
ventricular function with an ejection fraction of less than 
30 percent or during hospital treatment or sustained 
ventricular arrhythmia.  38 C.F.R. § 4.104, Diagnostic Code 
7011 (1998).  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3 (1998).  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim 
for an increased evaluation is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a);  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board is satisfied that all 
relevant facts have been adequately developed for the purpose 
of adjudicating the claim; no further assistance in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  VA examinations have been provided and numerous 
private and VA records have been obtained.  

In essence, the claim is denied because the consensus of the 
medical opinion is that the veteran's current disability, 
with the possible exception of some evidence of premature 
atrial and ventricular contractions, is unrelated to 
rheumatic fever in service [There has even be suggestion in 
the factual record that the veteran's arrhythmias may be 
unrelated to rheumatic fever in service; however, arrhythmias 
are currently treated as part of the service connected 
disability].  The veteran has not met the criteria for an 
evaluation in excess of 30 percent based only on evidence of 
arrhythmia.  This will be discussed in more detail below.  

The consensus of the medical opinion of record is that the 
veteran does not have pathological arrhythmias.  There is 
certainly no evidence of sustained ventricular arrhythmias 
with more than one episode of congestive heart failure, 
symptoms of dyspnea, fatigue, angina, dizziness or syncope 
provoked by a workload of between three and five METs, or an 
ejection fraction of 30 to 50 percent to warrant a higher 
evaluation of 60 percent.  

No diagnosis of congestive heart failure has been shown, the 
veteran was capable of a workload of 10 METs on a prior 
treadmill test, and the veteran's ejection fraction has been 
described as normal.  The veteran has reported symptoms of 
dyspnea, angina, and syncope.  However, these symptoms have 
been disassociated from the veteran's service connected 
disability, and have been related to nonservice connected 
coronary disease.  Under the prior regulations paroxysmal 
auricular flutter or fibrillation or paroxysmal tachycardia 
were rated at a maximum of 30 percent disabling.  

A higher rating of 60 percent is available under current 
regulations for residuals of valvular heart disease where 
there is more than one episode of acute congestive failure in 
the last year or where a workload of three to five METs 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
where there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Under the prior regulations a 
higher evaluation of 60 percent was assigned where residuals 
of rheumatic heart disease included definite enlargement of 
the heart, severe dyspnea on exertion, elevation of systolic 
blood pressure or arrhythmias such as paroxysmal auricular 
fibrillation or flutter, or paroxysmal tachycardia; more than 
light manual labor precluded.  

The veteran has not met the criteria for a higher evaluation.  
He has not shown many of the symptoms for a higher evaluation 
and the symptoms and disability that he does have are 
unrelated to the service connected disability.  Rather, they 
are attributable to nonservice connected coronary disease.  



As noted above, there has been no showing of bouts of 
congestive heart failure.  He has had good left ventricular 
function and his ejection fraction has been described as 
normal.  On prior testing the veteran's exercise workload was 
10 METs.  He does not have pathological arrhythmias and the 
heart has not been shown to be definitely enlarged.  While he 
has complained of dyspnea and chest pain, the weight of the 
medical evidence (from VA and private physicians) establishes 
that the veteran does not have any significant valvular 
disease and his symptoms are due to coronary artery disease.  

One of the veteran's physicians relates all of his 
symptomatology to rheumatic fever in service.  However, this 
opinion is far less competent, credible and persuasive than 
the opinions of VA cardiologists.  Moreover, the private 
cardiologist that the veteran visited for a second opinion 
also concluded that the veteran essentially had no evidence 
of damage from rheumatic fever and attributed the veteran's 
symptomatology to coronary artery disease.  

A VA cardiologist who examined the veteran for VA purposes 
specifically concluded that the veteran's rheumatic fever has 
not relationship to his coronary disease.  Coronary disease 
was not proximately due to rheumatic fever; nor did rheumatic 
fever aggravate the veteran's other heart disease.  These 
opinions are not only more persuasive because they are from 
cardiologists who have special expertise in questions of 
heart disease but because the opinions were supported by 
echocardiograms and other testing.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually discuss them in light of the 
veteran's claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board's review of the record discloses that the veteran 
has undergone hospitalizations, and terminated employment for 
cardiovascular disablement which on the basis of competent 
medical authority has been determined to be not associated 
with his service-connected disability.  Accordingly, his 
service-connected rheumatic heart disease, which has not been 
shown to be productive of any significant disablement on the 
basis of the evidentiary record, has not been shown to have 
rendered his disability picture unusual or exceptional in 
nature.  Accordingly, the Board finds no basis upon which to 
refer the case to the Director or Undersecretary for 
consideration of extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for rheumatic heart 
disease.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to a temporary total 
disability rating for convalescence in 
accordance with 38 C.F.R. § 4.30.  

Factual Background

The prior factual background is incorporated herein.  

In essence, the veteran has been hospitalized on a number of 
occasions, as noted above for cardiac catheterization, PTCA, 
stent placement and rotoblator procedures for coronary artery 
disease.  



A cardiologist at the VA cardiology clinic expressed the 
opinion that the veteran's symptomatology was due to coronary 
artery disease.  No significant valvular damage or changes 
were found that could be attributed to rheumatic fever, and 
the veteran's symptoms were felt to be unrelated to rheumatic 
fever.  

A private cardiologist consulted by the veteran in 1996 
ordered a Doppler echocardiogram and also found no evidence 
of residual heart damage from rheumatic fever.  He felt that 
the veteran's coronary artery disease was unrelated to 
rheumatic fever.  

The veteran submitted an opinion in 1997 from his general 
physician who felt that the veteran's current heart disease 
was related to rheumatic fever in service.  

The VA examiner who conducted the 1998 VA examination 
expressed the opinion that with the possible exception of 
premature atrial and ventricular contractions, there are no 
residuals of rheumatic fever.  The examiner's opinion was 
that the veteran's coronary artery disease was unrelated to 
rheumatic fever.  The coronary disease was not secondary to 
rheumatic fever and the service-connected disability did not 
aggravate coronary artery disease.  


Criteria

38 C.F.R. § 4.30 provides that a total disability rating will 
be assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted, effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  

Total ratings will be assigned if treatment of a service-
connected disability resulted in (1) surgery necessitating at 
least one month of convalescence (effective as to outpatient 
surgery March 1, 1989); (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  Id. 

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3 (1998).  

Analysis

The veteran feels that his hospitalization for 
arteriosclerotic heart disease is related to service 
connected residuals of rheumatic fever.  Therefore he 
maintains that because he was hospitalized for treatment of a 
service connected disability he should receive temporary 
total disability benefits.  

However, the overwhelming bulk of the relevant medical 
opinion of record establishes to the satisfaction of the 
Board that the coronary artery disease that precipitated the 
veteran's hospitalizations is unrelated to his service 
connected residuals of rheumatic fever.  The opinions of the 
VA and private cardiologists supported by test results 
outweigh the opinion of the veteran's general treating 
physician on the question of etiology of his cardiovascular 
disease.  

As the veteran was not hospitalized for treatment of the 
service connected disability, benefits may not be paid 
pursuant to 38 C.F.R. § 4.30 as a matter of law.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of rheumatic fever is denied.  

Entitlement to temporary total disability benefits pursuant 
to 38 C.F.R. § 4.30 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

